Citation Nr: 1712888	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-26 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for bilateral knee disability.

2. Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board previously remanded this matter to the RO for further development.  It has now returned to the Board for adjudication.


FINDINGS OF FACT

1. An unappealed January 1996 rating decision denied service connection for bilateral knee arthralgia.  

2. The evidence received since January 1996 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral knee disability.

3. The Veteran's diagnosed internal derangement of the knees is reasonably shown to be related to active service.


CONCLUSIONS OF LAW

1. The January 1996 rating decision for bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2. The criteria for reopening the claim of entitlement to service connection for bilateral knee disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3. The criteria for service connection for internal derangement of the knees have been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.156 (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II. New and Material Evidence

The Veteran was denied service connection for aching of the knees in January 1996.  The AOJ essentially concluded that the onset of the Veteran's bilateral knee complaints started several years post-service and could not be traced to his active service.  The Veteran was notified of the denial, but did not appeal and did not submit additional evidence within one year.  Therefore, the January 1996 decision is final as to the evidence then of record.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

In order to reopen a claim, the record must contain "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the January 1996 rating includes the Veteran's statements that he had a knee condition during active service, several statements corroborating the Veteran's statements, and a positive medical nexus opinion associating the Veteran's knee disability with service.  This evidence was neither cumulative nor redundant because it provided an in-service injury and a nexus between the injury and service.  Previously there had been no evidence of an in-service injury or a nexus.  Thus the evidence addressed unestablished facts necessary to substantiate the claim and satisfied the low threshold needed to reopen a previously denied claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The claim for bilateral knee disability is reopened.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Service treatment records from 1980 to 1984 did not refer to a knee condition or injury.

VA orthopedic service evaluated the Veteran in April 1984, and noted issues with the right forearm, right elbow, and right wrist.  The service did not record any knee problems at that time.

The Veteran's private doctor wrote in September 1992 that the Veteran had begun complaining of "arthralgia[] in the knee that occurred after playing basketball" in late 1991.  The note further reported that the Veteran had been seen by orthopedics in November 1991 and was diagnosed with a left knee contusion.  The Veteran was also reported to have developed right knee arthralgia later in 1991.  The Veteran denied any trauma to his knees.

In a September 1992 Department of Labor Attending Physician's Report, the doctor noted arthralgia of the knee and that "[s]ymptoms first appeared after [the Veteran's] return from Persian Gulf."  The Veteran travelled to the Persian Gulf after his active service in the Air Force.

The Veteran was provided a VA examination in October 1995.  At the examination, the Veteran reported "the onset of insidious aching in his knees while he was in the military."  The Veteran also noted that he "believe[d] that his aching knees may be in some way related to his service in Saudi Arabia."  The Veteran was in the civil service while in Saudi Arabia, and not the Air Force.  The examiner noted that there was "[n]o evidence of pathology on my current exam involving his knees."

A private practitioner noted in June 2004 that the Veteran had a history of "bilateral knee injury while in the service [and] has had arthroscopic surgery to both knees."

Lt. Col. D.D.F.S. reported in April 2009 that the Veteran worked under her command while he was stationed with the Air Force in Germany, and that he "mentioned on several occasions problems with his knee [in service] which often prevented him from performing the PT tests, and participating in other squadron physical activities."

March and April 2009 VA examinations found a bilateral knee disability and evidence of an old healed medial femoral osteochondral lesion.

The Veteran reported to a VA medical center in April 2009 that he "had knee pain since [the] early 80's which has gotten progressive worse."

The Veteran's friend, B.R., stated in July 2009 that he had known the Veteran since 1985 and that the Veteran had had knee problems.

The Veteran's supervisor at one of his post-service employers stated in November 2009 that the Veteran had severe knee pain previously.

The Veteran's brother reported in a June 2010 statement that he served with the Veteran in Germany in 1982 and 1983 and that he knew at that time that the Veteran had problems with his knees because his knees prevented him from participating in squadron activities as well as other intramural sports during service.  

Reverend RTF reported in a July 2010 statement that he had known the Veteran since 1989 and that he had "witnessed the decline of [the Veteran's] active life as a result of knee problems he suffered."

The Veteran's friend, YJH, stated in May 2011 that he had known the Veteran during his service in the Air Force while stationed in Germany and he was made aware of the Veteran's knee issues in an athletic event held at the time.  The friend also reported that he observed that the Veteran was not as mobile as other servicemen during service.

The Veteran's primary care provider reported in June 2015 that the Veteran claimed a history of injury to the knees in the early 1980s while in service.  The doctor further reported that the Veteran had abnormal MRIs of the knees in April 2009 and June 2015.

The Veteran underwent another VA examination in October 2015.  The VA examiner noted that the Veteran did have a bilateral knee disability, "Internal derangement of Knee," with some limitation of motion.  The examiner opined that the Veteran's condition was less likely than not associated with an in-service injury because the medical examination completed in May 1984 documented various skeletomuscular problems, but did not mention any problems with the knees.

In a November 2015 report, Dr. SK opined that the Veteran "has a long history of knee pain and problems stemming back to his days in the Military in the 1980's.  There is a greater than 50% chance, based on documentation, that his bilateral knee pain stems back to his time spent in the Military."

The evidence establishes that the Veteran has a current bilateral knee disorder, namely "internal derangement of the knee."  Thus Shedden element (1) is satisfied.

The evidence also establishes that the Veteran had an in-service complaints of bilateral knee pain and symptomatology.  Although the Veteran's service treatment records and the post-service 1984 examination did not refer to knee injury, lay statements are competent to identify readily observable symptoms such as knee pain and limitations on activity.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's own statements have contradicted each other over the years.  Some statements attributed his knee condition to active service in Germany, while others attributed it to post-service time in Saudi Arabia.  However, multiple service members observed the Veteran during active service and reported that the Veteran had knee trouble while in the Air Force.  The consistency of these reports by different people weigh in favor of a finding that the Veteran had an in-service injury.  

Because the statements demonstrate that the Veteran had a knee disability in service, the lack of service treatment records can be understood to be because the Veteran did not view his knee disability to be significant enough to report.  See also September 2011 VA Form 9 ("There was constant fear of reporting physical injuries and ailments due to potential negative impact with regards to ratings and promotional opportunities.").  But element (2) does not require a particular degree of injury, only that one exist during service.  Taken together, the Board finds that Shedden element (2) is satisfied.  

There were two medical opinions directed to the third element of nexus.  The October 2015 VA examiner opined that there was no nexus.  The November 2015 private examiner opined that there was a nexus.  Both opinions offered some rationale, but neither opinion provided a detailed rationale.  The VA examiner's rationale focused on the lack of reported knee injury in the 1984 post-service examination.  The private examiner's rationale focused on the Veteran's later reported history.

The examiners appear to agree that, medically, the Veteran's knees could be related to an in-service injury, but they disagree whether, factually, the Veteran had an in-service injury.  The role of a medical examiner, however, is not to determine the facts.  "Rather, the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself."  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board determined from the lay evidence above that an in-service injury likely did occur.  Therefore the medical opinion that accepted an in-service injury, i.e. the November 2015 opinion, is given more weight than the opinion that rejected an in-service injury, i.e. the October 2015 opinion.  Weighing these opinions the Board finds that, at a minimum, the evidence is in equipoise.  As such, the benefit of the doubt shall be given to the Veteran.  Shedden element (3) is satisfied.

After reviewing the above, the Board finds that the evidence is, at a minimum, at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In light of the Veteran's statements, the credible lay evidence, the medical opinions, and the post-service treatment records, and resolving any doubt in the Veteran's favor, service connection for bilateral knee disability is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.  


ORDER

The claim for bilateral knee disability is reopened.

Entitlement to service connection for internal derangement of the knee is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


